DISMISSED and Opinion Filed April 16, 2020




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-19-01526-CV

                         CARLTON E. BUSH, Appellant
                                    V.
                         LAURA JANE BUSH, Appellee

               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-09270

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Whitehill, and Justice Nowell
                         Opinion by Chief Justice Burns
      Pro se appellant Carlton E. Bush appeals the trial court’s final decree of

divorce. When appellant filed his brief on February 14, 2020, we determined it was

deficient. By letter dated February 25, 2020, we notified appellant that his brief

failed to comply with the requirements of Texas Rule of Appellate Procedure 38.1.

See TEX. R. APP. P. 38.1. We provided appellant an opportunity to file an amended

brief that complied with rule 38.1’s requirements within ten days and cautioned him

that failure to comply might result in dismissal of the appeal without further notice.

See id. 38.8(a)(1); 42.3(b), (c). Appellant did not file an amended brief.
      Although civil litigants may represent themselves at trial and on appeal, pro

se litigants must adhere to our rules of evidence and procedure, including the

appellate rules of procedure. Bolling v. Farmers Branch Indep. Sch. Dist., 315
S.W.3d 893, 895 (Tex. App.—Dallas 2010, no pet.). Our appellate rules have

specific requirements for briefing. See TEX. R. APP. P. 38. Among other

requirements, the rules require appellants to state concisely their complaints; provide

understandable, succinct, and clear argument showing why their complaints are

meritorious in fact and in law; cite and apply applicable law; and provide appropriate

references to the record. See id. 38.1(f–i); Bolling, 315 S.W.3d at 895. If an appellant

fails to provide adequate briefing, we may dismiss the appeal. TEX. R. APP. P. 42.3;

Bolling, 315 S.W.3d at 895–96.

      Appellant failed to file a brief that complies with our rules, despite having

been notified of his brief’s deficiencies and having been given an opportunity to

amend. Appellant’s brief simply identifies the legal issues presented, but does not

provide a concise statement of facts supported by record references or argument with

appropriate citations to the record and legal authorities. See TEX. R. APP. P. 38.1(g),

(i). Without adequate briefing, appellant is not entitled to judicial review. See id.;

Bolling, 315 S.W.3d at 895–96.




                                          –2–
      Accordingly, we dismiss this appeal. TEX. R. APP. P. 42.3(c); Bolling, 315
S.W.3d at 895–96.

                                        /Robert D.Burns, III/
                                        ROBERT D. BURNS, III
                                        CHIEF JUSTICE



191526F.P05




                                     –3–
                                  S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                  JUDGMENT

CARLTON E. BUSH, Appellant                 On Appeal from the 255th Judicial
                                           District Court, Dallas County, Texas
No. 05-19-01526-CV         V.              Trial Court Cause No. DF-19-09270.
                                           Opinion delivered by Chief Justice
LAURA JANE BUSH, Appellee                  Burns. Justices Whitehill and Nowell
                                           participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellee LAURA JANE BUSH recover her costs, if any,
of this appeal from appellant CARLTON E. BUSH.


Judgment entered April 16, 2020




                                     –4–